     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 1 of 9 Page ID #:1


 1   Osman M. Taher, Esq. (State Bar No. 272441)
     TAHER LAW FIRM
 2   20062 S.W. Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Phone:   (949) 734-0108
 4   Fax:     (888) 515-5510
 5   Email:   info@taherlawfirm.com

 6

 7

 8
     Attorneys for: Plaintiff, ANTHONY BOUYER

 9

10
                           UNITED STATES DISTRICT COURT

11
                         CENTRAL DISTRICT OF CALIFORNIA

12

13   ANTHONY BOUYER, an                      Case No.
     individual,                             Complaint for Damages and
14
                     Plaintiff,              Injunctive Relief For:
15

16   v.                                      1. VIOLATIONS OF THE
                                                AMERICANS WITH DISABILITIES
17                                              ACT OF 1990, 42 U.S.C. §12181 et
18   JERICK HACOBIAN; an individual;            seq. as amended by the ADA
     SMULL TIC PROPERTIES, LLC, a               Amendments Act of 2008 (P.L. 110-
19   California limited liability company;      325).
20   ARAGON ENTERPRISES, LLC, a
     California limited liability company;   2. VIOLATIONS OF THE UNRUH
21   HANDSPRING PROPERTIES,                     CIVIL RIGHTS ACT, CALIFORNIA
22   LLC, a California limited liability        CIVIL CODE § 51 et seq.
     company; and DOES 1 through 10,
23   inclusive,
24
                    Defendants.
25

26

27         Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendants,
28   JERICK HACOBIAN; an individual, SMULL TIC PROPERTIES, LLC, a

                                              1
                                        COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 2 of 9 Page ID #:2


 1   California limited liability company; ARAGON ENTERPRISES, LLC, a California
 2   limited liability company; HANDSPRING PROPERTIES, LLC, a California limited
 3   liability company; and DOES 1 through 10 (“Defendants”) and alleges as follows:
 4                                           PARTIES
 5          1.     Plaintiff is an adult resident of the State of California. Plaintiff is
 6   substantially limited in performing one or more major life activities because he is
 7   paraplegic, including but not limited to: walking, standing, ambulating, and sitting.
 8   As a result of these disabilities, Plaintiff requires a wheelchair for mobility. With
 9   such disabilities, Plaintiff qualifies as a member of a protected class under the
10   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
11   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
12   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
13   Plaintiff’s visits to Defendants’ facility and prior to instituting this action, Plaintiff
14   suffered from a “qualified disability” under the ADA, including those set forth in
15   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
16          2.     Plaintiff is informed and believes and thereon alleges that Defendants
17   JERICK HACOBIAN; an individual; SMULL TIC PROPERTIES, LLC, a
18   California limited liability company; ARAGON ENTERPRISES, LLC, a California
19   limited liability company; HANDSPRING PROPERTIES, LLC, a California limited
20   liability company, owned the property located at 20423 Sherman Way, Canoga Park,
21   CA 91306 (“Property”) on or around June 12, 2020.
22          3.     Plaintiff is informed and believes and thereon alleges that Defendants
23   JERICK HACOBIAN; an individual; SMULL TIC PROPERTIES, LLC, a
24   California limited liability company; ARAGON ENTERPRISES, LLC, a California
25   limited liability company; HANDSPRING PROPERTIES, LLC, a California limited
26   liability company, currently owns the Property.
27          4.     Plaintiff does not know the true names of Defendants, their business
28   capacities, their ownership connection(s) to the Property serving China Express
                                                  2
                                             COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 3 of 9 Page ID #:3


 1   Restaurant (“Business”), or their relative responsibilities in causing the access
 2   violations herein complained of. Plaintiff is informed and believes, and thereon
 3   alleges, that each of the Defendants herein, including DOES 1 through 10, inclusive,
 4   is responsible in some capacity for the events herein alleged, or is a necessary party
 5   for obtaining appropriate relief. Plaintiff will seek leave of court to amend when the
 6   true names, capacities, connections, and responsibilities of the Defendants and
 7   DOES 1 through 10, inclusive, are ascertained.
 8                               JURISDICTION AND VENUE
 9          5.     This Court has subject matter jurisdiction over this action pursuant
10   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
11          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
12   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
13   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
14   federal ADA claims in that they have the same nucleus of operative facts and
15   arising out of the same transactions, they form part of the same case or controversy
16   under Article III of the United States Constitution.
17          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
18   real property which is the subject of this action is located in this district and because
19   Plaintiff's causes of action arose in this district.
20                                FACTUAL ALLEGATIONS
21          8.     Plaintiff went to the Business on or about June 12, 2020 for the dual
22   purpose of purchasing food and to confirm that this public place of accommodation
23   is accessible to persons with disabilities within the meaning federal and state law.
24          9.     The Business is a facility open to the public, a place of public
25   accommodation, and a business establishment.
26          10.    Parking spaces are one of the facilities, privileges, and advantages
27   reserved by Defendants to persons at the Property serving and/or patronizing the
28   Business.
                                                  3
                                             COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 4 of 9 Page ID #:4


 1         11.    Unfortunately, although parking spaces were one of the facilities
 2   reserved for patrons, there was no designated parking spaces available for persons
 3   with disabilities that complied with the 2010 Americans with Disabilities Act
 4   Accessibility Guidelines (“ADAAG”) on June 12, 2020.
 5         12.    At the time of Plaintiff’s visit to the Property, instead of having
 6   architectural-barrier-free facilities for patrons with disabilities, Defendants had, and
 7   continue to have, a built-up curb ramp that projects from the sidewalk and into the
 8   access aisle (Section 406.5). Furthermore, the curb ramp is in excess of the
 9   maximum grade allowed by ADAAG specifications (Section 406.1), and what
10   purports to be an accessible parking space is not clearly marked in violation of the
11   law (Section 502.2).
12         13.    Subject to the reservation of rights to assert further violations of law
13   after a site inspection is conducted, Plaintiff asserts there are additional ADA
14   violations which affect him personally.
15         14.    Plaintiff is informed and believes, and thereon alleges, that Defendants
16   had no policy or plan in place to make sure that there was compliant accessible
17   parking reserved for persons with disabilities prior to June 12, 2020.
18         15.    Plaintiff is informed and believes, and thereon alleges, that Defendants
19   have no policy or plan in place to make sure that the designated disabled parking for
20   persons with disabilities comport with the ADAAG.
21         16.    Plaintiff personally encountered these barriers. The presence of these
22   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
23   conditions at places of public accommodation and invades legally cognizable
24   interests created under the ADA.
25         17.    The conditions identified in paragraph 12 supra are necessarily related
26   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
27   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
28   holder of a disabled parking placard; and because the enumerated conditions relate
                                                 4
                                            COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 5 of 9 Page ID #:5


 1   to the use of the accessible parking, relate to the slope and condition of the
 2   accessible parking and accessible path to the accessible entrance, and relate to the
 3   proximity of the accessible parking to the accessible entrance.
 4          18.      As an individual with a mobility disability who relies upon a
 5   wheelchair, Plaintiff has a keen interest in whether public accommodations have
 6   architectural barriers that impede full accessibility to those accommodations by
 7   individuals with mobility impairments.
 8          19.      Plaintiff is being deterred from patronizing the Business and its
 9   accommodations on particular occasions, but intends to return to the Business for the
10   dual purpose of availing himself of the goods and services offered to the public and
11   to ensure that the Business ceases evading its responsibilities under federal and state
12   law.
13          20.      Upon being informed that the public place of accommodation has
14   become fully and equally accessible, he will return within 45 days as a “tester” for
15   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
16   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
17          21.      As a result of his difficulty experienced because of the inaccessible
18   condition of the facilities of the Business, Plaintiff was denied full and equal access
19   to the Business and Property.
20          22.      The Defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23          23.      The violations identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the Department of
25   Justice as presumably readily achievable to remove and, in fact, these barriers are
26   readily achievable to remove. Moreover, there are numerous alternative
27   accommodations that could be made to provide a greater level of access if complete
28   removal were not achievable.
                                                  5
                                             COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 6 of 9 Page ID #:6


 1         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 2   alleges, on information and belief, that there are other violations and barriers in the
 3   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 4   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 5   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 6   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 7   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 8   have all barriers that relate to his disability removed regardless of whether he
 9   personally encountered them).
10         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
11   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
12                               FIRST CAUSE OF ACTION
13   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
14     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
15                                        (P.L. 110-325)
16         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this Complaint necessary or helpful to
18   state this cause of action as though fully set forth herein.
19         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods, and services of any place
21   of public accommodation are offered on a full and equal basis by anyone who owns,
22   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23   Discrimination is defined, inter alia, as follows:
24                a.     A failure to make reasonable modifications in policies, practices,
25                       or procedures, when such modifications are necessary to afford
26                       goods, services, facilities, privileges, advantages, or
27                       accommodations to individuals with disabilities, unless the
28                       accommodation would work a fundamental alteration of those
                                                 6
                                            COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 7 of 9 Page ID #:7


 1                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                b.     A failure to remove architectural barriers where such removal is
 3                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                       Appendix "D".
 6                c.     A failure to make alterations in such a manner that, to the
 7                       maximum extent feasible, the altered portions of the facility are
 8                       readily accessible to and usable by individuals with disabilities,
 9                       including individuals who use wheelchairs, or to ensure that, to
10                       the maximum extent feasible, the path of travel to the altered area
11                       and the bathrooms, telephones, and drinking fountains serving
12                       the area, are readily accessible to and usable by individuals with
13                       disabilities. 42 U.S.C. § 12183(a)(2).
14         28.    Any business that provides parking spaces must provide accessible
15   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
16   shall be at the same level as the parking spaces they serve. Changes in level are not
17   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
18   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
19   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
20   designated disabled parking space is a violation of the law and excess slope angle in
21   the access pathway is a violation of the law.
22         29.    A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily accessible
24   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25         30.    Here, the failure to ensure that accessible facilities were available and
26   ready to be used by Plaintiff is a violation of law.
27         31.    Given its location and options, Plaintiff will continue to desire to
28   patronize the Business but he has been and will continue to be discriminated against
                                                7
                                           COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 8 of 9 Page ID #:8


 1   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 2   the barriers.
 3                               SECOND CAUSE OF ACTION
 4       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 5         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this cause of action as though fully set forth herein.
 8         33.       California Civil Code § 51 et seq. guarantees equal access for people
 9   with disabilities to the accommodations, advantages, facilities, privileges, and
10   services of all business establishments of any kind whatsoever. Defendants are
11   systematically violating the UCRA, Civil Code § 51 et seq.
12         34.       Because Defendants violate Plaintiff’s rights under the ADA,
13   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
14   52(a).) These violations are ongoing.
15         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
16   actions constitute discrimination against Plaintiff on the basis of a disability, in
17   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
18   previously put on actual or constructive notice that the Business is inaccessible to
19   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
20   inaccessible form, and Defendants have failed to take actions to correct these
21   barriers.
22                                            PRAYER
23   WHEREFORE, Plaintiff prays to the court for relief as follows:
24         1.        A preliminary and permanent injunction enjoining Defendants from
25   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
26   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
27   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
28   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
                                                  8
                                             COMPLAINT
     Case 2:20-cv-06358-VAP-AFM Document 1 Filed 07/17/20 Page 9 of 9 Page ID #:9


 1   under the Disabled Persons Act (Cal. C.C. §54) at all.
 2         2.     An award of actual damages and statutory damages of not less than
 3   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 4         3.     An additional award of $4,000.00 as deterrence damages for each
 5   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 6   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 7         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 8   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 9                               DEMAND FOR JURY TRIAL
10         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
11   raised in this Complaint.
12

13   Dated: July 17, 2020             TAHER LAW FIRM
14

15                                    By: /s/ Osman M. Taher, Esq.
                                         Osman M. Taher, Esq.
16                                       Attorney for Plaintiff
17

18

19
20

21

22

23

24

25

26

27
28
                                               9
                                           COMPLAINT
